Case 1:18-cv-02929-RBW Document 8-1 Filed 02/21/19 Page 1 of 7




            Exhibit A
         Case 1:18-cv-02929-RBW Document 8-1 Filed 02/21/19 Page 2 of 7



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


CAROL A. LEWIS, and DOUGLAS B.                                     Case No. 1:18-cv-02929
SARGENT, on behalf of themselves and all
others similarly situated,

       Plaintiffs,

       v.

ALEX AZAR, in his capacity as Secretary of the
United States Department of Health and Human Services,

   Defendant.

                            AFFIDAVIT OF SERVICE BY MAIL

       On January 4, 2019, I, Paula Seguin, Senior Paralegal at Lowenstein Sandler, LLP,

mailed a true and correct copy of the Summons, Class Action Complaint, and Notice of

Designation of Related Cases Pending in This or Any Other United States Court related to the

above-referenced case via United States Postal Service Certified Mail – Return Receipt (article

no. 7018 0360 0002 1261 7291) addressed to the United States Department of Health & Human

Services, Attn: Alex Azar, 200 Independence Avenue, SW, Washington, DC 20201. A copy of

the Return Receipt is attached as Exhibit 1.


       I declare under penalty of perjury that the foregoing is true and correct. Executed on this

16th day of January, 2019 in Washington, DC.


                                                                   /s/Paula Seguin
Case 1:18-cv-02929-RBW Document 8-1 Filed 02/21/19 Page 3 of 7




           Exhibit 1
Case 1:18-cv-02929-RBW Document 8-1 Filed 02/21/19 Page 4 of 7
Case 1:18-cv-02929-RBW Document 8-1 Filed 02/21/19 Page 5 of 7
Case 1:18-cv-02929-RBW Document 8-1 Filed 02/21/19 Page 6 of 7
Case 1:18-cv-02929-RBW Document 8-1 Filed 02/21/19 Page 7 of 7
